The following judgment was rendered by the court below:
"This cause coming on to be heard, . . . and after reading the pleadings the defendants move the court for an order dismissing plaintiff's action on the ground set out in the second defense in the answer; that there has been a former trial, and judgment between the parties adjudicating the matter disclosed by the pleadings and set up a formal plea of res adjudicata, and the court from an inspection of the pleadings in this case and an inspection of the pleadings in a former case between James B. Barefoot and The Underwood Motor Company, and the issues and judgment and entries in said former suit and the order of Judge Harris in said former suit, and being admitted that there is no other concern by the name of the Underwood Motor Company, except the Underwood Motor Company referred to in these actions, and the partners composing the Underwood Motor Company appeared in court, employed counsel and defended said action, and the court further finding that the defendants in this action, to wit, R. P. Jackson and R. E. West, were only the agents and employees of the Underwood Motor Company. It is thereupon, on motion of the defendants, considered, ordered and adjudged that the plaintiff is estopped by the former judgment roll in the case of James B. Barefoot v. Underwood Motor Company, and that the plaintiff's action is dismissed."
We think there was evidence sufficient for the court below to find the facts as set forth in the judgment. The judgment below is
Affirmed.